


Exhibit 10.86

 

Amendment #4 to the Employment Agreement
Between Michael Morhaime and Activision Blizzard, Inc.

 

This Amendment #4 to the Employment Agreement (“Amendment #4”) is entered into
effective October 26, 2010, by and between Michael Morhaime (“Employee”) and
Activision Blizzard, Inc. (“Employer” or “Company” or “Activision Blizzard” and,
together with its subsidiaries, the “Activision Blizzard Group”).  All
capitalized terms shall have the same meaning set forth in the Employment
Agreement (as defined below).

 

RECITALS:

 

Employee and Employer entered into an Employment Agreement dated as of
December 1, 2007, which was amended on each of December 15, 2008, March 31,
2009, and November 4, 2009 (collectively the “Employment Agreement”).

 

Employee and Employer desire to amend the Employment Agreement in certain
respects as set forth herein.

 

AGREEMENT:

 

The parties hereby agree to amend the terms of the Employment Agreement.  Except
as specifically set forth in this Amendment #4, the Employment Agreement shall
remain unmodified and in full force and effect.  If any term or provision of the
Employment Agreement is contradictory to, or inconsistent with, any term or
provision of this Amendment #4, then the terms of this Amendment #4 shall in all
events control.  The amended terms are as follows:

 

1.               Term.  The first and second sentences of Paragraph 1 are
deleted and the following language is substituted:  “The term of this Agreement
will commence on July 9, 2008, and continues through December 31, 2016, unless
earlier terminated pursuant to the provisions of Paragraph 4 (the “Term”).”

 

2.               Base Salary.  Paragraph 3(a) is deleted and the following
language is substituted:  “For all services rendered under this Agreement,
commencing as of August 1, 2010, the Company will pay you base salary at an
annual rate of Seven Hundred Sixty-Three Thousand and Nine Hundred Dollars
($763,900), payable in accordance with the Company’s customary and applicable
payroll practices, but in no event less frequently than semi-monthly (the “Base
Salary”).  The Company agrees to review your salary for merit increases at the
same time as other senior executives of the Company, but at least once per
year.  Any higher Base Salary paid to you subsequently will be deemed the annual
rate for the purposes of this Agreement and will commence on the date determined
by the Company.  In no event shall your Base Salary be reduced without your
prior written consent.”

 

3.               Incentive Bonus Compensation.  All references to the
“Management Incentive Plan” or the “MIP” throughout the entire Employment
Agreement shall be changed to the “Corporate Annual Incentive Plan” or the
“CAIP”.

 

4.               Holiday Bonus Compensation.  The second sentence of Paragraph
3(c) is modified so that the sentence ends with the words “Base Salary”, and the
semi-colon after those words is replaced with a period.  The last sentence of
Paragraph 3(c) is replaced with the following language: “You understand that
your bonus is not guaranteed compensation and is subject to the discretion of
the Company and the terms of the Holiday Plan.”

 

1

--------------------------------------------------------------------------------


 

5.               Profit Sharing Compensation.  Paragraph 3(d) is deleted and the
following language is substituted:  “In addition to the MIP and the Holiday
Plan, you shall be eligible to receive additional performance-based cash
compensation on an annual basis based on a share of the earnings generated by
the Company’s Blizzard Entertainment business.  Your profit sharing compensation
(a “Profit Share Bonus”) will be based on a share of the “Profit Sharing Pool”
that is created pursuant to the Blizzard Entertainment Profit Sharing Plan as in
effect from time to time (the “Profit Sharing Plan”); provided, however, that
all references under the Profit Sharing Plan to “Vivendi Games” or “Vivendi
Universal Games” shall be replaced with “the Company”.  Your Profit Share Bonus
shall entitle you to six percent (6%) of the Profit Sharing Pool (if any) that
is generated under the Profit Sharing Plan; provided, however, that the
Committee may, in its sole discretion and at any time, exercise negative
discretion with respect to your Profit Share Bonus to reduce the amount of your
actual annual percentage interest in the Profit Sharing Pool to not less than
three and one-half percent (3.5%).  You understand that, except for your
guaranteed minimum 3.5% participation in the Profit Sharing Pool under the
Profit Sharing Plan, your actual bonus amount under the Profit Sharing Plan is
dependent upon the amount of such Profit Sharing Pool being established
thereunder, if any.  If no amounts are generated under the Profit Sharing Pool
with respect to any performance year (i.e., due to lack of earnings for the
Blizzard Entertainment business as determined under the Profit Sharing Plan) you
shall not be entitled to receive any Profit Share Bonus for such year.  To the
extent that any portion of your Profit Share Bonus is equal to or less than the
limit on the amount of “Senior Executive Plan Bonuses” which may be paid to you
pursuant to the Company’s 2008 Incentive Plan (or any successor plan thereto
that is approved by the Company’s shareholders) (the “Incentive Plan”) for that
year, that portion is intended to constitute a “Senior Executive Plan Bonus”
within the meaning of the Incentive Plan and will be subject to the terms and
conditions set forth under the Incentive Plan (and any amount of such Profit
Share Bonus that exceeds that limit is not intended to constitute a “Senior
Executive Plan Bonus”). Notwithstanding the timing of payments under the Profit
Sharing Plan for other participants thereunder, your Profit Share Bonus (if any)
shall be paid to you following the end of the relevant performance year for
which it is earned (but no later than the following March 15th), after the
Committee has certified achievement of the relevant results for purposes of
calculating the Profit Sharing Pool in accordance with the Incentive Plan.

 

6.               Equity Awards.

 

a.             Paragraph 3(f) is renumbered as Paragraph 3(f)(1), and, effective
August 1, 2010, the type and amount of Annual Equity Award recommended by the
Company to the Compensation Committee of the Board of Directors of Activision
Blizzard (the “Compensation Committee”) pursuant to this Paragraph 3(f)(1) shall
be replaced by an Annual Equity Award recommendation consisting of a grant to
you of a non-qualified stock option to purchase 200,000 shares of Activision
Blizzard’s common stock (the “Annual Option”) and 70,000 restricted share units
which represent the conditional right to receive shares of Activision Blizzard’s
common stock (the “Annual RSUs,” and collectively with the Option, the “Annual
Equity Awards”), subject to the approval of the Compensation Committee. 
One-third of the Annual Equity Awards will vest on the day prior to each of the
first three anniversaries of the grant date, subject to your remaining employed
by the Activision Blizzard Group through such vesting date.

 

b.             The following language is added as Paragraph 3(f)(2): “Subject to
the approval

 

2

--------------------------------------------------------------------------------


 

of the Compensation Committee and contingent upon your acceptance and signature
of this Amendment #4, Activision Blizzard will provide a one-time grant to you
of a non-qualified stock option to purchase 300,000 shares of Activision
Blizzard’s common stock (the “Signing Option”) and 400,000 restricted share
units which represent the conditional right to receive shares of Activision
Blizzard’s common stock (the “Signing RSUs,” and collectively with the Option,
the “Signing Equity Awards”).  The Signing Equity Awards will vest annually in
six equal installments commencing on December 31, 2011, subject to your
remaining employed by the Activision Blizzard Group through the applicable
vesting date.”

 

c.             The following language is added as Paragraph 3(f)(3):  “You
acknowledge that the grant of equity awards in this Amendment #4 pursuant to
Paragraphs 3(f)(1) and (2) (the “Amendment #4 Equity Awards”) is expressly
conditioned upon approval by the Compensation Committee, and that the
Compensation Committee has discretion to approve or disapprove the grants and/or
to determine and make modifications to the terms of the grants.  The Amendment
#4 Equity Awards shall be subject to all terms of the equity incentive plan
pursuant to which they are granted (the “Equity Incentive Plan”) and Activision
Blizzard’s standard forms of award agreement (as modified to the extent
necessary to reflect the provisions of Paragraph 4 of this Agreement).  In the
event of a conflict between this Agreement and the terms of the Equity Incentive
Plan or award agreements, the Equity Incentive Plan or the award agreements, as
applicable, shall govern.  These Amendment #4 Equity Awards, if and when
approved by the Compensation Committee, shall be in addition to any previous
equity incentive awards made to you.”

 

7.               Car Allowance.  Paragraph 3(j) is deleted in its entirety.

 

3

--------------------------------------------------------------------------------


 

8.               Financial Stipend.  Paragraph 3(m) is deleted in its entirety.

 

9.               Contingent on Approval of Equity.  Notwithstanding anything to
the contrary contained herein, this Amendment #4 shall be null and void and
neither party shall have any obligation hereunder if the Compensation Committee
does not approve the Signing Equity Awards.

 

AGREED AND ACCEPTED:

 

 

 

Employer

Employee

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

By:

/s/ Chris B. Walther

 

/s/ Michael Morhaime

 

Chris B. Walther

 

Michael Morhaime

 

Chief Legal Officer

 

 

 

 

 

 

 

 

Date:

November 5, 2010

 

Date:

October 26, 2010

 

4

--------------------------------------------------------------------------------
